                     IN THE UNITED STATES DISTRICT COURT
                     FOR THE EASTERN DISTRICT OF VIRGINIA
                             ALEXANDRIA DIVISION


ATLANTIC DIVING SUPPLY, INC., d/b/a ADS, Inc. )
                                              )
                Plaintiff,                    )
                                              )
v.                                            )                   Case No. 1:19-cv-00508
                                              )
ADS FEDERAL, INC.                             )
                                              )
                Defendant.                    )


                  FINANCIAL INTEREST DISCLOSURE STATEMENT

       Pursuant to Federal Rule of Civil Procedure 7.1 and to enable District Judges and

Magistrate Judges of the Court to evaluate possible disqualification or recusal, the undersigned

counsel for Atlantic Diving Supply, Inc. (“ADS”) (a private non-governmental party), certifies

that ADS, a Virginia corporation, is a fully owned subsidiary of ADS Tactical, Inc., a Delaware

corporation.   ADS further certifies that there are no corporate parents, affiliates, and/or

subsidiaries of ADS that are publicly held, and there is no publicly held entity that owns ten

percent or more of ADS’s stock.

                                                   ATLANTIC DIVING SUPPLY, INC.



                                                   By: /s/ Scott Miller
                                                   Scott C. Miller (VSB # 77088)
                                                   smiller@williamsmullen.com
                                                   WILLIAMS MULLEN
                                                   999 Waterside Drive, Suite 1700
                                                   Norfolk, Virginia 23510
                                                   Telephone: (757) 622-3366
                                                   Facsimile: (757) 629-0660

                                                   Counsel for Atlantic Diving Supply, Inc.
